ON MOTION TO REMAND
BANKS, Justice, for the Court:
The appellant was tried and acquitted of a capital offense. The sole issue involved in this appeal is controlled by our decisions in Wilson v. State, 574 So.2d 1338 (Miss.1990) and Pruett v. State, 574 So.2d 1342 (Miss.1990), construing Mississippi Code Annotated, Section 99-15-17 (Supp.1990). Accordingly, we may expedite this matter. The judgment of the lower court is reversed and the case remanded to the Circuit Court of Oktibbeha County for a hearing on the appropriate amount of expenses to be allowed the attorneys representing the defendant consistent with our opinions in Wilson and Pruett.
REVERSED AND REMANDED.
ROY NOBLE LEE, C.J., HAWKINS and DAN M. LEE, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, PITTMAN, and McRAE, JJ., concur.